DETAILED ACTION
This Office action is in response to the filing of this application on 10 July 2020.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 12, and 17-19 of U.S. Patent No. 11,031,291 in view of Lim et al., US 2016/0307807. The method of claims 1, 3, 9, 12, and 17-19 is drawn to annealing a substrate having a silicon cap layer. Although the substrate in the patented method can comprise a fin structure, the patented claims do not require forming, on a substrate, a first fin formed of a first semiconductor material and a second fin formed of a second semiconductor material different from the first semiconductor material.  However, Lim et al. disclose forming fins on a substrate, oC to about 1300 oC (see Fig. 6 and paragraph [0039]-[0040]). In light of the disclosure of Lim et al., it would have been obvious to the skilled artisan that the fin structure of the patented claims could be two fins of different materials. Given the similarities between the patented method and the known method of Lim et al., it would have been obvious to the skilled artisan that the annealing temperatures disclosed by Lim et al. could have been implemented in the patented method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites in line 3 that “the second pressure is greater than the first temperature”. It is unclear what is meant by this claim limitation, since it is unclear how a pressure can be compared to a temperature, since both are measured using different units. Presumably, this claim limitation was meant to be “the second pressure is greater than the first pressure”.
Independent claim 17 is drawn to a method “comprising” the recited processing steps. Admittedly, the transitional term “comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited method steps.  However, independent claim 17 requires 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ando et al., US 2018/00337098.

forming, on a substrate 102, a first fin 202 formed of a first semiconductor material and a second fin 200 formed of a second semiconductor material different from the first semiconductor material (see Figs. 1-3 and paragraphs [0028]-[0036]); 
forming a semiconductor cap layer 400 over the first fin 202 and the second fin 200 (see Fig. 4 and paragraph [0037]); and 
annealing the semiconductor cap layer 400 at a first temperature while at least a portion of the semiconductor cap layer is exposed (see Figs. 5-7 and paragraphs [0038]-[0044]).  
With respect to claim 2, Ando et al. disclose that the first fin 202 comprises a p-type channel region, wherein the second fin 200 comprises an n-type channel region, wherein the first semiconductor material comprises germanium, wherein the second semiconductor material comprises silicon, see Figs. 1-3 and paragraphs [0024]-[0032].
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US 2016/0307807, in view of Hussain et al., US 2011/0006378.
	With respect to claim 1, Lim et al. disclose a method, shown in Fig. 1-6, comprising:
forming, on a substrate 102 (see Fig. 1), 
a first fin 116 formed of a first semiconductor material and a second fin 114 formed of a second semiconductor material different from the first semiconductor material (see Fig. 2 and paragraphs [0027]-[0032]); 
forming a cap layer 118 over the first fin 116 and the second fin 114 (see Fig. 3 and paragraphs [0033]-[0034]); and 
annealing 132 the cap layer 118 at a first temperature while at least a portion of 
the semiconductor cap layer is exposed (see Fig. 6 and paragraphs [0039]-[0040]).
Lim et al. lack anticipation only of a semiconductor cap layer. However, Lim et al. disclose that the cap layer 118 can be a bottom layer of dielectric material and a top layer of a hard mask material. Hussain et al. disclose that amorphous silicon can be used as a hard mask, see paragraph [0032]. In light of the teaching of Hussain et al., it would have been obvious to the skilled artisan that the cap layer 118 in the known method of Lim et al. could have comprised a bottom layer of dielectric material and a top layer of amorphous silicon.

With respect to claim 3, since Hussain et al. disclose that amorphous silicon can be used as a hard mask, see paragraph [0032], it would have been obvious to the skilled artisan that the semiconductor cap consists essentially of silicon.  
With respect to claims 4 and 5, Lim et al. disclose that the annealing 132 is performed at a temperature in a temperature range of about 600 oC to about 1300 oC (see Fig. 6 and paragraph [0039]-[0040]). 
With respect to claim 8, since the semiconductor cap layer comprises amorphous silicon, it would have been obvious to the skilled artisan that the annealing of the semiconductor cap layer increases crystallinity of the semiconductor cap layer.
With respect to claim 17, in so far as claim 17 is understood, Lim et al. disclose a method, shown in Figs. 1-6, comprising:
forming, on a substrate 102, a first fin 116 comprising silicon and germanium (see Fig. 2 and paragraph [0027]-[0032]); 
forming, on the substrate 102, a second fin 114 comprising silicon (see Fig. 2 and paragraphs [0027]-[0032]); 
forming a cap layer 118 over the first fin 116 and the second fin 114; and 
.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US 2016/0307807, in view of Hussain et al., US 2011/0006378, as applied to claims 1 and 17 above, further in view of Sprenger et al., the article entitled “Electron-enhanced atomic layer deposition of silicon thin films at room temperature”..
Lim et al. and Hussain et al. are applied as above. Although Hussain et al. disclose an amorphous silicon hard mask layer, Hussain et al. fail to disclose that the amorphous silicon layer is formed by depositing silicon using atomic layer deposition (ALD). Sprenger et al. disclose the formation of amorphous silicon by atomic layer deposition, see the abstract and section D of the article. In light of the teachings of Sprenger et al., it would have been obvious to the skilled artisan that the amorphous silicon layer taught by Hussain et al. could have been deposited by atomic layer deposition (ALD).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US 2016/0307807, in view of Hussain et al., US 2011/0006378, as applied to claims 1 and 17 above.
Lim et al. and Hussain et al. are applied as above. Hussain et al. disclose an amorphous silicon hard mask layer. As noted above in the rejection of claim 8, since the semiconductor cap layer comprises amorphous silicon, it would have been obvious to . 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating finFETs comprising fins of different materials.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822